Exhibit 10.1

 



GOPHER PROTOCOL INC. & GLEN EAGLES ACQUISITION LP

 

Consulting Agreement

 

This Consulting Agreement, dated July 8, 2019 and effective June 24, 2019 (this
“Agreement”), is made and entered into by and among GOPHER PROTOCOL INC. (the
“Company”) and GLEN EAGLES ACQUISITION LP (the “Consultant”).

 

ARTICLE 1
SCOPE OF WORK

 

1.1       Services. The Company has engaged Consultant to provide services in
connection with the Company’s acquisition of 25% of GBT Technologies, S.A., a
Costa Rican corporation (“GBT”). Consultant will provide analysis, interaction
with related professional and other services as requested by the Company
(collectively, the “consulting services”) to integrate and expand capabilities
between GBT and GOPH.

 

1.2       Time and Availability. Consultant will devote the hours per month
necessary in performing the services for the Company as stated herein.
Consultant shall have discretion in selecting the dates and times it performs
such consulting services throughout the month giving due regard to the needs of
the Company’s business.

 

1.3       Confidentiality. In order for Consultant to perform the consulting
services, it may be necessary for the Company to provide Consultant with
Confidential Information (as defined below) regarding the Company’s business and
products. The Company will rely heavily upon Consultant’s integrity and prudent
judgment to use this information only in the best interests of the Company.

 

1.4       Standard of Conduct. In rendering consulting services under this
Agreement, Consultant shall conform to high professional standards of work and
business ethics. Consultant shall not use time, materials, or equipment of the
Company without the prior written consent of the Company. In no event shall
Consultant take any action or accept any assistance or engage in any activity
that would result in any university, governmental body, research institute or
other person, entity, or organization acquiring any rights of any nature in the
results of work performed by or for the Company.

 

1.5       Outside Services. Consultant shall not use the service of any other
person, entity, or organization in the performance of Consultant’s duties
without the prior written consent of an officer of the Company. Should the
Company consent to the use by Consultant of the services of any other person,
entity, or organization, no information regarding the services to be performed
under this Agreement shall be disclosed to that person, entity, or organization
until such person, entity, or organization has executed an agreement to protect
the confidentiality of the Company’s Confidential Information (as defined in
Article 5) and the Company’s absolute and complete ownership of all right,
title, and interest in the work performed under this Agreement.

 

1.6       Reports. Consultant shall periodically provide the Company with
written reports of his or her observations and conclusions regarding the
consulting services. Upon the termination of this Agreement, Consultant shall,
upon the request of Company, prepare a final report of Consultant’s activities.

 

ARTICLE 2
INDEPENDENT CONTRACTOR

 

2.1       Independent Contractor. Consultant is an independent contractor and is
not an employee, partner, or co-venturer of, or in any other service
relationship with, the Company. The manner in which Consultant’s services are
rendered shall be within Consultant’s sole control and discretion. Consultant is
not authorized to speak for, represent, or obligate the Company in any manner
without the prior express written authorization from an officer of the Company.

 

2.2      Taxes . Consultant shall be responsible for all taxes arising from
compensation and other amounts paid under this Agreement, and shall be
responsible for all payroll taxes and fringe benefits of Consultant’s employees.
Neither federal, nor state, nor local income tax, nor payroll tax of any kind,
shall be withheld or paid by the Company on behalf of Consultant or his/her
employees. Consultant understands that he/she is responsible to pay, according
to law, Consultant’s taxes and Consultant shall, when requested by the Company,
properly document to the Company that any and all federal and state taxes have
been paid.



 1 

 

 

 

2.3       Benefits . Consultant and Consultant’s employees will not be eligible
for, and shall not participate in, any employee pension, health, welfare, or
other fringe benefit plan of the Company. No workers' compensation insurance
shall be obtained by Company covering Consultant or Consultant’s employees.

 

ARTICLE 3
COMPENSATION FOR CONSULTING SERVICES

 

3.1       Compensation. The Company shall pay to Consultant $1,000,000 via a 6%
convertible note, which converts in 2,000 shares of Series H preferred. In
addition the company agrees to convert consultant‘s 9 million warrants received
as a pass through from Guardian Patch LLC (see agreement dated August 31, 2017)
to cashless warrants with a 4.99% blocker limiting the conversion of warrants
such that consultant shall not own more than 4.99% of GOPH common stock.

 

3.2       Reimbursement. The Company agrees to reimburse Consultant for all
actual reasonable and necessary expenditures, which are directly related to the
consulting services. These expenditures include, but are not limited to,
expenses related to travel (i.e., airfare, hotel, temporary housing, meals,
parking, taxis, mileage, etc.), telephone calls, and postal expenditures.
Expenses incurred by Consultant will be reimbursed by the Company within 15 days
of Consultant’s proper written request for reimbursement.

 

ARTICLE 4
TERM AND TERMINATION

 

4.1       Term. This Agreement shall be effective as of May 1, 2019, and shall
continue in full force and effect for 3 consecutive months. The Company and
Consultant may negotiate to extend the term of this Agreement and the terms and
conditions under which the relationship shall continue.

 

4.2       Termination. The Company may terminate this Agreement for “Cause,”
after giving Consultant written notice of the reason. Cause means: (1)
Consultant has breached the provisions of Article 5 or 7 of this Agreement in
any respect, or materially breached any other provision of this Agreement and
the breach continues for 30 days following receipt of a notice from the Company;
(2) Consultant has committed fraud, misappropriation, or embezzlement in
connection with the Company’ s business; (3) Consultant has been convicted of a
felony; or (4) Consultant’s use of narcotics, liquor, or illicit drugs has a
detrimental effect on the performance of his or her employment responsibilities,
as determined by the Company.

 

4.3       Responsibility upon Termination. Any equipment provided by the Company
to the Consultant in connection with or furtherance of Consultant’s services
under this Agreement, including, but not limited to, computers, laptops, and
personal management tools, shall, immediately upon the termination of this
Agreement, be returned to the Company.

 

4.4       Survival. The provisions of Articles 5, 6, 7, and 8 of this Agreement
shall survive the termination of this Agreement and remain in full force and
effect thereafter.

 

ARTICLE 5
CONFIDENTIAL INFORMATION

 

5.1       Obligation of Confidentiality. In performing consulting services under
this Agreement, Consultant may be exposed to and will be required to use certain
“Confidential Information” (as hereinafter defined) of the Company. Consultant
agrees that Consultant will not and Consultant’s employees, agents, or
representatives will not use, directly or indirectly, such Confidential
Information for the benefit of any person, entity, or organization other than
the Company, or disclose such Confidential Information without the written
authorization of the President of the Company, either during or after the term
of this Agreement, for as long as such information retains the characteristics
of Confidential Information.

 



 2 

 

 

5.2       Definition. “Confidential Information” means information not generally
known and proprietary to the Company or to a third party for whom the Company is
performing work, including, without limitation, information concerning any
patents or trade secrets, confidential or secret designs, processes, formulae,
source codes, plans, devices or material, research and development, proprietary
software, analysis, techniques, materials, or designs (whether or not patented
or patentable), directly or indirectly useful in any aspect of the business of
the Company, any vendor names, customer and supplier lists, databases,
management systems and sales and marketing plans of the Company, any
confidential secret development or research work of the Company, or any other
confidential information or proprietary aspects of the business of the Company.
All information which Consultant acquires or becomes acquainted with during the
period of this Agreement, whether developed by Consultant or by others, which
Consultant has a reasonable basis to believe to be Confidential Information, or
which is treated by the Company as being Confidential Information, shall be
presumed to be Confidential Information.

 

5.3       Property of the Company. Consultant agrees that all plans, manuals,
and specific materials developed by the Consultant on behalf of the Company in
connection with services rendered under this Agreement, are and shall remain the
exclusive property of the Company. Promptly upon the expiration or termination
of this Agreement, or upon the request of the Company, Consultant shall return
to the Company all documents and tangible items, including samples, provided to
Consultant or created by Consultant for use in connection with services to be
rendered hereunder, including, without limitation, all Confidential Information,
together with all copies and abstracts thereof.

 

ARTICLE 6
RIGHTS AND DATA

 

All drawings, models, designs, formulas, methods, documents, and tangible items
prepared for and submitted to the Company by Consultant in connection with the
services rendered under this Agreement shall belong exclusively to the Company
and shall be deemed to be works made for hire (the “Deliverable Items”). To the
extent that any of the Deliverable Items may not, by operation of law, be works
made for hire, Consultant hereby assigns to the Company the ownership of
copyright or mask work in the Deliverable Items, and the Company shall have the
right to obtain and hold in its own name any trademark, copyright, or mask work
registration, and any other registrations and similar protection which may be
available in the Deliverable Items. Consultant agrees to give the Company or its
designees all assistance reasonably required to perfect such rights.

 

ARTICLE 7
CONFLICT OF INTEREST AND NON-SOLICITATION

 

7.1       Conflict of Interest. Consultant covenants and agrees not to consult
or provide any services in any manner or capacity to a direct competitor of the
Company during the duration of this Agreement unless express written
authorization to do so is given by the Company’s President. A direct competitor
of the Company for purposes of this Agreement is defined as any individual,
partnership, corporation, and/or other business entity that engages in the
business of private investing within 50 miles of the headquarters.

 

7.2       Non-Solicitation. Consultant covenants and agrees that during the term
of this Agreement, Consultant will not, directly or indirectly, through an
existing corporation, unincorporated business, affiliated party, successor
employer, or otherwise, solicit, hire for employment or work with, on a
part-time, consulting, advising, or any other basis, other than on behalf of the
Company any employee or independent contractor employed by the Company while
Consultant is performing services for the Company.

 

ARTICLE 8
RIGHT TO INJUNCTIVE RELIEF

 

Consultant acknowledges that the terms of Articles 5, 6, and 7 of this Agreement
are reasonably necessary to protect the legitimate interests of the Company, are
reasonable in scope and duration, and are not unduly restrictive. Consultant
further acknowledges that a breach of any of the terms of Articles 5, 6, or 7 of
this Agreement will render irreparable harm to the Company, and that a remedy at
law for breach of the Agreement is inadequate, and that the Company shall
therefore be entitled to seek any and all equitable relief, including, but not
limited to, injunctive relief, and to any other remedy that may be available
under any applicable law or agreement between the parties. Consultant
acknowledges that an award of damages to the Company does not preclude a court
from ordering injunctive relief. Both damages and injunctive relief shall be
proper modes of relief and are not to be considered as alternative remedies.

 



 3 

 

 

ARTICLE 9
GENERAL PROVISIONS

 

9.1       Construction of Terms. If any provision of this Agreement is held
unenforceable by a court of competent jurisdiction, that provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions.

9.2       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the laws of conflicts) of the State
of Nevada.

 

9.3       Complete Agreement. This Agreement constitutes the complete agreement
and sets forth the entire understanding and agreement of the parties as to the
subject matter of this Agreement and supersedes all prior discussions and
understandings in respect to the subject of this Agreement, whether written or
oral.

 

9.4       Dispute Resolution. If there is any dispute or controversy between the
parties arising out of or relating to this Agreement, the parties agree that
such dispute or controversy will be arbitrated in accordance with proceedings
under American Arbitration Association rules, and such arbitration will be the
exclusive dispute resolution method under this Agreement. The decision and award
determined by such arbitration will be final and binding upon both parties. All
costs and expenses, including reasonable attorney’s fees and expert’s fees, of
all parties incurred in any dispute that is determined and/or settled by
arbitration pursuant to this Agreement will be borne by the party determined to
be liable in respect of such dispute; provided, however, that if complete
liability is not assessed against only one party, the parties will share the
total costs in proportion to their respective amounts of liability so
determined. Except where clearly prevented by the area in dispute, both parties
agree to continue performing their respective obligations under this Agreement
until the dispute is resolved.

 

9.5       Modification. No modification, termination, or attempted waiver of
this Agreement, or any provision thereof, shall be valid unless in writing
signed by the party against whom the same is sought to be enforced.

 

9.6       Waiver of Breach. The waiver by a party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by the party in breach.

 

9.7       Successors and Assigns. This Agreement may not be assigned by either
party without the prior written consent of the other party; provided, however,
that the Agreement shall be assignable by the Company without Consultant’s
consent in the event the Company is acquired by or merged into another
corporation or business entity. The benefits and obligations of this Agreement
shall be binding upon and inure to the parties hereto, their successors and
assigns.

 

9.8       No Conflict. Consultant warrants that Consultant has not previously
assumed any obligations inconsistent with those undertaken by Consultant under
this Agreement.

 

 

IN WITNESS WHEREOF , this Agreement is executed as of the date set forth above.

 

GOPHER PROTOCOL INC. GLEN EAGLES ACQUISITION LP     By: /s/ Mansour Khatib By:
/s/Darren Dunckel     Mansour Khatib Darren Dunckel, Managing Member

 

Its: Director, officer & Secretary

